PER CURIAM:
Plaintiffs brought a law suit claiming that Defendants had violated various fed*982eral statutes in their refusal to provide sign-language interpreters or other accommodations for deaf homeowners living within the retirement communities operated by Defendants. The district court granted Defendants’ motion for summary judgment. After reviewing the record and the parties’ briefs, and with the aid of oral argument, we affirm for the reasons stated in the district court’s well-reasoned order.
Plaintiffs are thirty-four deaf residents of The Villages, a planned retirement community in Florida. The community is comprised of several community development districts, which are statutorily-created government entities subject tq the same laws as any other municipality. Two of these districts, the Village Center Community Development District and the Sumter Landing Community Development District (together, “the Districts”), are defendants in this action.1
Residents of The Villages have created over 2000 clubs in which their fellow residents who share mutual interests may participate. These clubs, known as Resident Life Groups (“Resident Groups”), cover a wide array of interests. There are, for example, card clubs, educational clubs focused on a particular subject matter, exercise clubs, athletic groups, support groups, college alumni groups, theatrical and musical groups, and car clubs. The Resident Groups are organized and run by the residents who participate in those clubs. The Districts do not supervise or direct the activities of a particular Resident Group. To the contrary, volunteers within the particular Resident Group plan and lead the programs and coordinate the logistics of scheduling meeting - dates and places. The Districts do allow Resident Groups to use District recreation facilities to hold their meetings, and the Districts coordinate with volunteer leaders of the Resident Group to schedule meeting times and places.
Plaintiffs sued the Districts, arguing that, as governmental entities, the latter are required by federal law to provide sign-language interpreters for meetings of these Resident Groups. Specifically, Plaintiffs claim that Defendants are obligated to provide accommodations for their disability under Title II of the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12131 et seq., the Rehabilitation Act, 29 U.S.C. § 794 et seq., and the Fair Housing Act (“FHA”), 42 U.S.C. § 3603 et seq.
The district court granted summary judgment as to claims relating to the Resident Groups. Concerning the ADA and Rehabilitation Act claims,2 the district court held that the Resident Groups are not a service, program, or activity of the Districts, nor are they an instrumentality of the Districts, meaning that the Districts are therefore not subject to the ADA or the Rehabilitation Act based on the activities of these groups. Similarly, the district court concluded that the Districts had not run afoul of the FHA because Plaintiffs are not denied access to facilities covered by the FHA, and the Resident Groups are not themselves a service of the Districts. We agree with these holdings.
Second, Plaintiff had also sued the Districts arguing that the Districts, themselves, had not complied with the above federal statutes based on the Districts’ failure to provide appropriate aecommoda-*983tions for District-sponsored activities, as opposed to activities organized by the residents themselves via Resident Groups. The Districts agree that, as governmental entities, they are required to provide the necessary accommodations dictated by the ADA and the Rehabilitation Act for District activities. The district court also granted . summary judgment as to the claims relating to District-sponsored activities, holding that Plaintiffs had waived any challenge to the Districts’ motion for summary judgment on this ground by failing to address this claim in Plaintiffs’ response to the Districts’ motion for summary judgment. We agree with the district court that Plaintiffs waived these claims by failing to address them in their summary judgment response, and we therefore affirm as to these claims, as well.
AFFIRMED.

. Plaintiffs also brought claims against The • Villages Charter School, a separate entity from the Districts, but Plaintiffs’ claims against the Charter School are not at issue in this appeal.


. Rehabilitation Act claims apply the same standards as ADA claims and can be considered together, as the district court did. See Cash v. Smith, 231 F.3d 1301, 1305 (11th Cir. 2000).